                  Case 19-11626-KG              Doc 749        Filed 01/15/20         Page 1 of 14



                          IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


                                                                            )
    In re:                                                                  ) Chapter 11
                                                                            )
    PES HOLDINGS,LLC,et al.,^                                               ) Case No. 19-11626(KG)
                                                                            )
                                        Debtors.                            ) (Jointly Administered)


                                DEBTORS’ MOTION FOR ENTRY OF AN
       ORDER (I) APPROVING THE DEBTORS’ EXTRACTION NON-INSIDER KEY
      EMPLOYEE RETENTION PROGRAM AND(H)GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)^

respectfully state the following in support of this motion (this “Motion”).

                                              Preliminary Statement^

             1.     As the Court is aware, on November 13, 2019, the Debtors and ICBC Standard

Bank Pic(“ICBCS”) agreed to work in good faith to extract ICBCS owned Hydrocarbons on the

Debtors’ premises, subject to the terms set forth in the Global Term Sheet and the HEEP Term

Sheet, that were attached as Exhibit C to the Final DIP Order. Pursuant to the extraction

contemplated by the Term Sheets, key non-insider employees retained by the Debtors shall be

responsible for the extraction of the ICBCS-owned Hydrocarbons, with an estimated completion


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: PES Holdings, LLC(8157); North Yard GP, LLC(5458); North Yard Logistics, L.P.(5952); PES
      Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
      Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
      service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.

2      A detailed description of the Debtors and their business and the Debtors’ chapter 11 cases are set forth in greater
      detail in the Declaration ofJeffrey S. Stein, ChiefRestructuring Officer ofthe Debtors, in Support ofChapter II
      Petitions and First Day Motions [Docket No. 32] (the “First Dav Declaration”), filed substantially
      contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 ofthe United
       States Code (the “Bankruptcy Code”), on July 21,2019(the “Petition Date”).

^      Capitalized terms used but not defined herein shall have the meanings ascribed to them in this Motion or the Term
      Sheets, as applicable.



KE 65305544
                Case 19-11626-KG             Doc 749          Filed 01/15/20       Page 2 of 14




date of April 2020. As detailed in the KEEP Extraction Budget and pursuant to the terms of the

Term Sheets, ICBCS has agreed to reimburse the Debtors for certain costs associated with the

extraction of its Elydrocarbons. These costs include certain retention payments to key non-insider

employees of the Debtors who in the Debtors’ view must be retained due to their unique skillset,

that is essential in order to extract successfully and efficiently the Elydrocarbons (the “Extraction

Non-Insider KERP Participants”).^

        2.       The Extraction Non-Insider KERP is necessary for the Debtors to retain these key

non-insider employees at this critical juncture. The Extraction Non-Insider KERP Participants are

familiar with the PESRM Infrastructure, and developed valuable institutional and technical

knowledge regarding the Hydrocarbons extraction that would be difficult and expensive to replace

on an expedited basis. Preserving this institutional and technical knowledge—at a maximum cost

of no more than $435,000—is crucial to the extraction ofthe Hydrocarbons in accordance with the

applicable safety standards and regulatory obligations.

        3.       The Debtors believe that the Extraction Non-Insider KERP will accelerate the


process of extracting the Hydrocarbons and the subsequent sale of the Initial Inventory, thereby

allowing the Debtors to earn an incentive fee from ICBCS for barrels extracted and sold within

125 days and preserving value for the Debtors, their estates, their stakeholders, and other parties

in interest.    There is no question that the Extraction Non-Insider KERP is reasonable and

appropriate and in the best interests of the Debtors’ estates.




    The redacted version of the proposed Extraction Non-Insider KERP Participants and their proposed award
    opportunities are identified by job title on a schedule attached hereto as Exhibit C. The Debtors filed the Debtors'
    Motion for Entry of an Order Authorizing the Debtors to Redact and File Under Seal Certain Portions of an
    Exhibit to the Debtors’ Motion for Entiy of an Order (I) Approving the Debtors' Extraction Non-Insider Key
    Employee Retention Program and (11) Granting Related Relief contemporaneously herewith

                                                          2

KE 65305544
              Case 19-11626-KG         Doc 749        Filed 01/15/20   Page 3 of 14




                                         Relief Requested

        4.       The Debtors seek entry of an order, substantially in the form attaehed hereto as

Exhibit A (the “Order”): (a) approving the extraction non-insider key employee retention

program (the “Extraction Non-Insider KERP”) for certain non-insider key employees; and

(b) granting related relief.

        5.       In support of this Motion, the Debtors submit the Declaration of Jeffrey S. Stein,

the Debtors’ Chief Restructuring Officer, which is attached hereto as Exhibit B (the “Stein

Declaration”).

                                      Jurisdiction and Venue

        6.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012(the “Amended Standing Order”). The Debtors confirm their consent, pursuant

to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

rule 9013-1(1) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.


        7.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.       The bases for the relief requested herein are sections 105(a), 363(c), and 503(c) of

the Bankruptcy Code and Bankruptcy Rule 6004.




                                                  3

KE 65305544
              Case 19-11626-KG        Doc 749        Filed 01/15/20   Page 4 of 14



                              The Extraction Non-Insider KERP


I.      The Extraction Non-Insider KERP Participants.

        9.     On November 14, 2019, the Final Order (I) Authorizing Debtors to (A) Obtain

Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),

364(c)(3), 364(d)(1) and 364(e) and (B) Utilize Cash Collateral Pursuant to 11. U.S.C. §§ 363

and (11) Granting Adequate Protection to Prepetition Secured Parties Pursuant to U.S.C. §§ 361,

362, 363, 364 and 507(b) was entered [Docket No. 580](the “Final DIP Order”). Attached to

the Final DIP Order as Exhibit C is the global resolution (the “Global Term Sheet”) between

the Debtors and ICBCS, to which the hydrocarbon extraction and evacuation plan term sheet was

attached as Exhibit A (the “FIEEP Term Sheet” and together with the Global Term Sheet, the

Term Sheets”). The Extraction Non-Insider KERP Participants shall be responsible for the

extraction of the ICBCS-owned Elydrocarbons on the Debtors’ premises, with an estimated

completion date of April 2020. The Hydrocarbons are comprised of the Initial Inventory and

Subsequent Inventory, as set forth in the Term Sheets. In conjunction with the Hydrocarbons

extraction, the Debtors and ICBCS agreed to use best efforts to enter into a sale transaction of all

Initial Inventory within 125 days of the Effective Date. The Subsequent Inventory was sold to the

Debtors on the Effective Date in exchange for the Remaining Volume Claims, as detailed in the

Term Sheets.


        10.    The Extraction Non-Insider KERP Participants represent approximately 12 percent

of the Debtors’ current total workforce and are vital to a successful and efficient Hydrocarbons

extraction process, which requires a specific skillset and technical knowledge. The Extraction

Non-Insider KERP Participants possess an intimate understanding of the Debtors’ business

operations and key contacts in the industry that are crucial for the subsequent sale of the Initial


                                                 4

KE 65305544
              Case 19-11626-KG         Doc 749        Filed 01/15/20   Page 5 of 14




Inventory. At this juncture, it would be difficult, if not impossible, to replace the Extraction

Non-Insider KERP Participants without requiring the Debtors to incur substantial costs.

11.     The Need for the Extraction Non-Insider KERP.

        11.    The unique job of extracting the Hydrocarbons, and within the 125-day deadline

(as set forth in the Term Sheets), requires highly-skilled key non-insider employees that are

familiar with the applicable facilities and have the required technical knowledge. As the Court is

already aware, the Debtors have suffered meaningful employee attrition since the Petition Date, as

employees are understandably concerned about the future and certainty of their employment while

the Debtors continue to advance the marketing and sale process for the Debtors’ refining facilities.

In light of the risk of further employee loss, the Debtors have determined that the Extraction Non-

Insider KERP is necessary not only to ensure the success of the extraction process, but the loss of

Extraction Non-Insider KERP Participants, and their key institutional knowledge, could also

potentially disrupt the sale process. If the Debtors lose such employees, the Debtors would be

required to spend both time and resources locating, recruiting, hiring, and training new employees.

costs that would likely far exceed the cost of the Extraction Non-Insider KERP. The Debtors also

likely would incur increased compensation costs for newly hired individuals given the uncertainty

such employees may expect in joining a company operating under chapter 11 protection, and such

increased compensation costs were not contemplated in the HEEP Extraction Budget.

        12.    Therefore, the Debtors believe that it is appropriate and in their best interests to pay

a retention award to the Extraction Non-Insider KERP Participants pursuant to the Extraction

Non-Insider KERP. The Debtors respectfully submit that the Extraction Non-Insider KERP will

increase the likelihood that these key non-insider employees are retained by the Debtors during

the Hydrocarbons extraction process and sale of the Initial Inventory, thereby allowing the Debtors


                                                  5

KE 65305544
                  Case 19-11626-KG            Doc 749        Filed 01/15/20      Page 6 of 14



to earn an incentive fee from ICBCS for barrels extracted and sold within 125 days and preserving

value for the Debtors, their estates, their stakeholders, and other parties in interest.

III.       The Terms of the Extraction Non-Insider KERP.

           13.     The Debtors, with the assistance of their advisors, have developed an

appropriately-tailored retention program for key non-insider employees. The Debtors believe their

proposed Extraction Non-Insider KERP fairly addresses their need to maintain these key

non-insider employees with a reasonable, retention-based program for key non-insiders that, at

most, will cost approximately $435,000.^

           14.     The Debtors’ proposed awards for each currently-identified Extraction Non-Insider

KERP Participant are identified on Exhibit C attached hereto. These awards (if earned) would be

paid in one lump sum within five (5) business days after May 15, 2020(the “Payment Date”), and

such payment will only be paid to an Extraction Non-Insider KERP Participant if such employee

is employed by the Debtors on the Payment Date. In the event the Debtors terminate the

employment of the Extraction Non-Insider KERP Participant without cause prior to the Payment

Date,the Extraction Non-Insider KERP Participant will be paid the full amount ofthe award within

ten (10) days of the effective date of such termination of employment.

           15.     To be clear, no “insider” (as that term is defined by section 101(31) of

the Bankruptcy Code)is an Extraction Non-Insider KERP Participant. The Extraction Non-Insider

KERP Participants do not include any employee that; (a) reports directly to the Debtors’ boards

of directors or managers;(b) is appointed directly by any of the Debtors’ boards of directors or

managers;(c) exercises managerial control over the Debtors’ operations as a whole;(d) controls



^      Currently, there are approximately 22 proposed Extraction Non-insider KERP Participants. The Debtors may, in
       their discretion, increase the number of Extraction Non-Insider KERP Participants, but, for the avoidance of
       doubt, the total aggregate cost of the Extraction Non-insider KERP will not exceed $435,000.

                                                         6

KE 65305544
              Case 19-11626-KG        Doc 749        Filed 01/15/20   Page 7 of 14




company policy of the Debtors; or (e) directs the Debtors’ overall corporate governance. As set

forth more fully in the Stein Declaration, the Debtors and their advisors believe the award

opportunities provided under the Extraction Non-Insider KERP are consistent with market practice

for similarly situated employers and are, both individually and in the aggregate, reasonable under

the circumstances of these chapter 11 cases.

        16.    The Debtors and their advisors further believe the Extraction Non-Insider KERP is


consistent with programs implemented by similarly-situated chapter 11 debtors and will provide

stability to the Debtors’ operations and drive value for the benefit of all economic stakeholders.


                                         Basis for Relief


        17.    The Extraction Non-Insider KERP reflects a sound exercise of the Debtors’


business judgment and should be approved pursuant to sections 363(c) and 503(c)(3) of

the Bankruptcy Code. Further, the Debtors respectfully submit that the provisions otherwise

applicable to retention programs pursuant to section 503(c)(1) of the Bankruptcy Code are

inapplicable here because no “insiders” (as that term is defined by section 101(31) of

the Bankruptcy Code) will participate in the proposed Extraction Non-Insider KERP.

1.      Implementing the Extraction Non-Insider KERP is a Valid Exercise of the Debtors’
        Sound Business Judgment.

        18.    Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that debtors

 after notice and a hearing, may use, sell or lease, other than in the ordinary course of business.

property of the estate.” 11 U.S.C. § 363(b)(1). Under section 363(b), courts require only that the

debtor “show that a sound business purpose justifies such actions.       In re Montgomery Ward

Holding Corp., 242 B.R. 147, 153 (D. Del. 1999); see also In re Elpida Memory, Inc., No. 12-

10947 (CSS), 2012 WL 6090194, at *5 (Bankr. D. Del. Nov. 20, 2012)(noting that it is “well-

settled” that a debtor may use its assets outside the ordinary course where such use “represents the

                                                 7
KE 65305544
              Case 19-11626-KG        Doc 749        Filed 01/15/20   Page 8 of 14




sound exercise of business judgment”); In re Phx. Steel Corp., 82 B.R. 334, 335-36 (Bankr. D.

Del. 1987)(stating that judicial approval under section 363 of the Bankruptcy Code requires a

showing that the proposed action is fair and equitable, in good faith, and supported by a good

business reason). Moreover, “[wjhere the debtor articulates a reasonable basis for its business

decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

entertain objections to the debtor’s conduct.     In re Johns-Manville Corp., 60 B.R. 612, 616

(Bankr. S.D.N.Y. 1986); see also In re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005)(stating

that “[ojvercoming the presumptions of the business judgment rule on the merits is a near-

Herculean task”).

        19.    Here, the business justification supporting the Extraction Non-Insider KERP is

clear. The Debtors require the key non-insider employees’ specific knowledge and skill sets to

preserve and maximize stakeholder value. The Extraction Non-Insider KERP Participants are

intimately familiar with the Debtors’ operations and many have skills that are unique and difficult

to replace. The Debtors believe that the cost of the Extraction Non-Insider KERP is less than the

cost of recruiting and training replacement employees to oversee the Debtors’ business and

facilities (and related safety and regulatory compliance requirements). Retaining the Extraction

Non-Insider KERP Participants will maintain stability and allow the Debtors to focus their efforts

on reorganizing as efficiently as possible, for the benefit of all stakeholders. The Debtors further

believe the Extraction Non-Insider KERP will incentivize employees to remain with the Debtors.

In sum, the Debtors believe that the Extraction Non-Insider KERP is vital to retaining

the Extraction Non-Insider KERP Participants and protecting enterprise value, ensuring adherence

to safety standards, and ensuring compliance with applicable regulations.             Accordingly,




                                                 8

KE 65305544
                 Case 19-11626-KG             Doc 749          Filed 01/15/20      Page 9 of 14




the Debtors respectfully submit that the Court should authorize the Debtors to implement

the Extraction Non-Insider KERP as a sound exercise of their business judgment.^

11.       The Extraction Non-Insider KERP Is Justified By the Facts and Circumstances of
          These Chapter 11 Cases.

          20.      Section 503(c)(3) of the Bankruptcy Code generally prohibits certain transfers

made to officers, managers, consultants, and others that are not justified by the facts and

circumstances of the case. See 11 U.S.C. § 503(c)(3). Importantly, section 503(c)(3)’s “facts and

circumstances” justification test “creates a standard no different that the business judgment

standard under section 363(b) of the Bankruptcy Code.” In re Borders Grp., Inc., 453 B.R. 459,

473 (Bankr. S.D.N.Y. 2011); see In re Nobex Corp., No. 05-20050(MFW), 2006 WL 4063024,

at *3(Bankr. D. Del. Jan. 19,2006)(concluding that the standard under section 503(c)(3)reiterates

the business judgment standard).

          21.      For the reasons discussed above, attrition of the Extraction Non-Insider KERP

Participants is a real risk, and a loss ofthe Extraction Non-Insider KERP Participants would disrupt

the Debtors’ ability to extract the Hydrocarbons, and conduct the subsequent sale of the Initial

Inventory, thus would disrupt the Debtors’ ability to preserve and maximize value for the benefit

of stakeholders. Because implementation of the Extraction Non-Insider KERP would likely

mitigate flight risk of the Extraction Non-Insider KERP Participants, the Extraction Non-Insider

KERP is justified by the facts and circumstances of these chapter 11 cases and is a sound exercise

of the Debtors’ business judgment. See, e.g.. In re Mesa Air Grp., /nc.. No. 10-10018(MG),2010

WL 3810899, at *4 (Bankr. S.D.N.Y. Sept. 24,2010)(holding that bonus payments are “‘justified




^     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request to the Debtors’ counsel.

                                                           9

KE 65305544
              Case 19-11626-KG        Doc 749      Filed 01/15/20      Page 10 of 14




by the facts and circumstances of the case’ under section 503(c)(3) [where] they are within the

‘sound business judgment’ of the Debtors”(citation omitted)).

III.    The Extraction Non-Insider KERP Applies Only to Non-Insiders and Is Not
        Prohibited By Section 503(c)(1) or (2).

        22.    The Extraction Non-Insider KERP provides retention payments to non-insider

employees and is therefore not subject to the requirements of section 503(c)(1) or (2) of

the Bankruptcy Code, which apply only to insiders. Section 101(31)(B) of the Bankruptcy Code

defines an insider as any director, officer, person in control of the debtor, partnership where the

debtor is a general partner, general partner of the debtor, or relative of a general partner, director.

officer, or person in control of the debtor. See 11 U.S.C. § 101(31)(B). None of the Extraction

Non-Insider KERP Participants meet this definition.

        23.    The Court previously held that any person holding an officer’s title is presumptively

an officer and thus an insider. In re Foothills Texas, Inc.,408 B.R. 573,575(Bankr. D. Del. 2009).

In In re Foothills Texas the Court held that “[a] party seeking to rebut that presumption must

present evidence sufficient to establish that the person holds the title of an officer in name only

and, in fact, does not meet the substantive definition of the same, i.e., he or she is not taking part

in the management of the debtor.” Id. at 574-75.

        24.    As demonstrated above and as further set forth in the Stein Declaration,

the Extraction Non-Insider KERP Participants do not report to PES Energy, Inc.’s board of

directors. Stein Deck ^31. In each case, many of the Extraction Non-Insider KERP Participants

report to intermediate managers and the scope of their authority is relatively limited. Stein Deck

H 29. See In re Global Aviation Holdings Inc., 478 B.R. 142, 148(Bankr. E.D.N.Y. 2012)(finding

that director-level employees were not “officers” because none of them were members of board.

participated in coiporate governance, attended board meetings or reported to board). Many of

                                                  10
KE 65305544
              Case 19-11626-KG         Doc 749      Filed 01/15/20     Page 11 of 14




the Extraction Non-Insider KERP Participants’ duties are limited to an individual division. Stein

Decl. T1 29. Courts have declined to find insider status where the scope of authority is quite limited.

See In re Borders Grp., Inc., 453 B.R. at 469-70 (employees in KERP plan were not insiders

because none of them had authority to implement company policy, did not report to board of

directors and were subordinate to actual officers). The titles these Extraction Non-Insider KERP

Participants have been given reflect the employees’ individual functions and roles, but do not

reflect an officer’s status. See In re NMI Sys., Inc., 179 B.R. 357, 370 (Bankr. D.D.C. 1995)

(finding that vice president was not insider because he was conferred title “for purposes of

marketing and as the boss of the unit he managed” only and was not “in the inner circle making

the company’s critical financial decisions.”).

        25.    To the extent any of the Extraction Non-Insider KERP Participants have titles

reflecting that they may act as officers, such Extraction Non-Insider KERP Participants are officers

in name only. They do not “take part in the management of the Debtors,” In re Foothills Texas,

408 B.R. at 574-75, do not direct or implement company policy other than such policies that they

are asked to implement by their supervisors, and do not report to the Debtors’ board of directors.

Stein Decl. 30-31. Therefore,they are not “insiders.” The prohibitions and restrictions in section

503(c)(1) and (2) do not apply here, as those provisions restrict the ability of“insiders” to receive

payments as part of retention or severance plans.

        26.     Recently, courts have approved similar incentive plans that contemplate retention

payments to non-insiders. See, e.g.. In re Z Gallerie, LLC, No. 19-10488 (ESS)(Bankr. D. Del.

June 14, 2019) (approving a retention plan for non-insider employees); In re CR Holding

Liquidating, Inc. (f/k/a Charlotte Russe Holding, Inc.), Case No. 19-10210(LSS)(Bankr. D. Del.

Mar. 6, 2019)(same); In re VER Techs. Holdco LLC,No. 18-10834(KG)(Bankr. D. Del. June 4,


                                                  11

KE 65305544
              Case 19-11626-KG             Doc 749       Filed 01/15/20        Page 12 of 14




2018)(same); In re The Walking Co. Holdings, Inc., No. 18-10474(LSS)(Bankr. D, Del. Apr. 3,

2018)(same); InreAPP Winddown, LLC (f/k/a American Apparel, LLC), No. 16-12551 (BLS)

(Bankr. D. Del. Jan. 4, 2017)(same).^

        27.      Accordingly, the Debtors submit that the Extraction Non-Insider KERP should be

approved.

                                  Waiver of Bankruptcy Rule 6004(h)

        28.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                     Notice


        29.      The Debtors will provide notice of this Motion to: (a) the U.S. Trustee;

(b) the Committee; (c) holders of the 50 largest unsecured claims against the Debtors (on a

consolidated basis);(d)the administrative agent under the Debtors’ prepetition first lien term loan

facility and counsel thereto; (e)the lenders under the Debtors’ prepetition first lien term loan

facility and counsel thereto; (f) Merrill Lynch Commodities, Inc. and counsel thereto; (g)NGL

Energy Partners LP and counsel thereto;(h)the lenders under the Debtors’ prepetition promissory

note and counsel thereto;(i) counsel to ICBC Standard Bank Pic;(j) the lenders under the Debtors’

debtor-in-possession financing facility and counsel thereto;(k)the United States Attorney’s Office

for the District of Delaware; (1) the Internal Revenue Service;(m)the state attorneys general for

all states in which the Debtors conduct business; and (n) any party that has requested notice




^   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
    Copies of these orders are available upon requires to the Debtors’ counsel.

                                                       12

KE 65305544
               Case 19-11626-KG      Doc 749     Filed 01/15/20     Page 13 of 14




pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.

                                        No Prior Request

         30.    No prior motion for the relief requested herein has been made to this or any other

court.



                           [Remainder ofpage intentionally left blank}




                                                13

KE 65305544
              Case 19-11626-KG     Doc 749     Filed 01/15/20    Page 14 of 14




        WHEREFORE, the Debtors respectfully request that the Court enter the Order, granting

the relief requested herein and such other relief as the Court deems appropriate under the

circumstances.


Dated: January 15, 2020           /s/ Laura Davis Jones

Wilmington, Delaware              Laura Davis Jones(DE Bar No. 2436)
                                  James E. O’Neill(DE Bar No. 4042)
                                  Peter J. Keane(DE Bar No. 5503)
                                  PACHULSKI STANG ZIEHL & JONES LLP
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705

                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone: (302)652-4100
                                  Facsimile:   (302)652-4400
                                  Email:       ljones@pszjlaw.com
                                               pkeane@pszjlaw.com
                                               joneill@pszjlaw.com
                                  - and -

                                  Edward O. Sassower, P.C.
                                  Steven N. Serajeddini (admitted pro hac vice)
                                  Matthew C. Fagen (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:    (212)446-4800
                                  Facsimile:    (212)446-4900
                                  Email:          edward.sassower@kirkland.com
                                                  steven.serajeddini@kirkland.com
                                                  matthew.fagen@kirkland.com

                                  Co-Counsel to the Debtors and Debtors in Possession




KE 65305544
